Exhibit 10.6

 

Private and Confidential 14 January 2018

 

Rebel Holdings Limited

7500A beach road #12-313,

The Plaza

Singapore 199591

 

Dear Mr. Leong,

 

Letter of Engagement

 

Following our recent discussions, [              ] (the “Company") is pleased to
set out our terms and conditions on which we will act as a strategic consultant
and the priority broker of Rebel Holdings Limited (the "Client”). In below
proposed scope of work to support the Client.

 

This letter, together with the Appendix contains our terms and conditions of
engagement, and confirm the scope of work, basis of remuneration and other terms
of our engagement (this “Agreement”).

 

1.Scope of Work

 

(a)To help the Client to raise pre-IPO funds till 30" of April, 2018.

 

2.Fees

 

(the “Services"). For the avoidance of doubt, any services not expressly
mentioned in this letter are excluded, and shall be subject to separate written
letters of engagement

 

The Client shall pay the Services, which delivered by the Company based on
below:

 

1).Commissions:

 

●The Company shall receive 100% of Vaughn’s commissions payment for funds he and
his contacts raised.

 

●For the entire funds raised by Vaughn and his contacts or sub-agents, he shall
receive 10°/» as commission. Any additional referral fee from Vaughn’s contacts
will not be part of the agreement.

 

●The Client shall not contact Vaughn’s contact or sub-agents without prior
consent. Otherwise, Vaughn shall receive 10% of the total amounts, which the
Client benefits from his contacts or sub-agents as commissions.

 

Example: (total commissions of SG$1,000,000 funds raised x 100%) x 10°/ ——
SGD$100,000 to be paid to the Company.

 

2).Additional Bonuses - Free Rebel Bonus Shares:

 

●The Company shall receive 100% of total funds raised by Vaughn and his contacts
x 5P» as Free Bonus Shares calculation.

 

●Free Bonus Shares shall be based on the total funds raised in SGD and converted
to USD base on exchange rate of SGD/USD is 1.4/1.

 

●The conversion of the Free Bonus Share will be based on USD1 per share price.

 

Example: (total commissions of SG$1,000,000 funds raised x 100%) x 5% =
SGD$50,000 SGD$48,000 / 1.4 = USD$35,714 / USD$1 per share = 35,714 numbers of
Shares.

 

 

 

 

3.Pay-out schedules

 

1).Cash Commission Pay-out Schedule:

 

Cash commission fees will be paid in cash payable weekly for funds raised for
that period. Calculation of fees is based on total funds raised cut-off at the
end of each week.

 

2).Bonus Shares Pay-out Schedule:

 

The Company will be further awarded free Rebel bonus shares for the funds
raising efforts. The Client shall reward the Free Rebel bonus shares to be
issued to the Company @ USD I per share fortnightly.

 

If the terms of our engagement are acceptable to you, please confirm your
agreement to engage us by signing on the acceptance portion of this letter
below, and afterwards returning the signed copy to us.

 

Thank you for instructing us. We are grateful for your confidence, trust and the
opportunity to work with you.

 

Yours faithfully,

 



 



[            ]

 

Enc.

Appendix — Terms and Conditions of Engagement

 

2

 

 

CONFIRMATION OF ENGAGEMENT OF [                      ]

 

We, [Rebel Holdings Limited] of registered address at [7500A beach road #12-313,
The Plaza Singapore 199591], hereby confirm our agreement to engage
[           ]. Of registered address at [           ] in accordance with these
terms and conditions of engagement.

 

K. K. Leong

Chairman Rebel Holdings Limited

 



3 

 

 

Appendix — Terms and Conditions of Engagement

 

1.Information

 

You will furnish us with such information regarding the business and financial
condition of the Target as is reasonably requested, all of which will be, to the
best of your knowledge, current, accurate and complete in all material respects
at the time furnished.

 

You will promptly notify us if you learn of any material misstatement in, or
material omission from, any information previously delivered to us. You
understand that we will not be responsible for independently verifying the
accuracy of such information, and shall not be liable for any inaccuracies. You
acknowledge that we have not made and will not make any physical inspection or
appraisal of the properties or assets of the Target, and that, with respect to
any financial forecasts that may be furnished to or discussed with us by you, we
will assume that such forecasts have been reasonably prepared and reflect the
best then currently available estimates and judgments of the Target’s management
as to the expected future financial performance of the Target.

 

We shall use the information you disclose to us only for the purposes detailed
in this Agreement.

 

2.Acknowledgements

 

You acknowledge that we are not presently registered with the Monetary Authority
of Singapore under the securities and futures regulatory regime.

 



4

 

 

4.Confidentiality

 

We shall not discuss the scope and structure of this Agreement with any third
party, individual, or organization in any manner that is likely to result in the
disclosure or highlighting of any of your schemes of arrangement, structures,
designs and trade secrets unless the third party, individual or organization is
retained by you on a confidential basis to facilitate your business transactions
or arrangements. We agree to maintain any financial, confidential or proprietary
information you disclose to us in respect of you, the Target or the Proposed
Transaction in strict confidence, other than for the purposes of performing the
Services, and our /obligations under this cIause shall automatically terminate 2
years following the last to occur of the completion of a Proposed Transaction or
expiry or termination of this Agreement. At your request, we will execute a
commercially reasonable nondisclosure agreement in connection with the delivery
and use of such information.

 

5.Disclaimer of Representations, Warranties and Undertakings

 

You acknowledge that we have made and will make no representation, warranty or
undertaking to you concerning the outcome of the Services and the Proposed
Transaction, and nothing in this Agreement shall be construed as such a
representation, warranty or undertaking.

 

6.Indemnity and liability

 

You shall indemnify us, our officers, employees, contractors, consultants and
advisers (the “Indemnified Persons"), from and against any claims, losses,
damages and expenses (including reasonable legal costs) (“Claims") arising out
of or in connection with this Agreement, unless the Claims are finally
judicially determined to have resulted primarily from the fraud, gross
negligence or willful default of the Indemnified Persons. This clause shall
survive the expiry or termination of this Agreement.

 

If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or is insufficient to hold it harmless, you shall contribute
to the amount paid or payable by the Indemnified Person as a result of such
losses, claims, damages, liabilities, or expenses in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by you, on the one hand, and us on the other hand, in connection with
the actual or potential Proposed Transaction and the services rendered by us.
If, however, the allocation provided by the immediately preceding sentence is
not permitted by applicable law or otherwise, then you shall contribute to such
amount paid or payable by any Indemnified Party in such proportion as is
appropriate to reflect not only such relative benefits, but also your relative
fault or contributory default, on the one hand, and ours, on the other hand, in
connection therewith, as well as any other relevant equitable considerations.

 

The maximum liability of the Advisor in connection with or arising out of the
Services and the Proposed Transaction and this Agreement, or any variation or
addition to it, (whether in contract, negligence or otherwise) shall in no
circumstances exceed the total payments it receives under this Agreement, in
respect of all such losses.

 

7.Non-Circumvention

 

For the duration of the term of this Agreement, you agree not to circumvent this
Agreement by directly or indirectly approaching any of the Relevant Persons or
any of their shareholders, officers, financial institutions, bankers,
accountants, lawyers and any other advisors, in respect of the Target and the
Proposed Transaction, failing which all milestone and success fees set out under
this Agreement shall immediately be payable unconditionally to us, and such fees
are in addition to any expenses payable to us under this Agreement.

 



5 

 

 

8.Variation

 

This Agreement may only be varied by agreement in writing between the parties.

 

9.Delegation / assignment / sub-contract

 

The parties to this Agreement shall not assign or sub-contract any of its
obligations under this Agreement without the prior written consent of each
other.

 

10.Entire agreement

 

This Agreement state the entire agreement between the parties to this Agreement.

 

11.No waiver

 

The failure of any party to this Agreement to enforce any provision of this
Agreement shall not be deemed a waiver of that or any other provision of this
Agreement.

 

12.Counterparts

 

This Agreement may be executed in multiple copies, each of constitute an
Agreement, binding on the parties, and each party to this Agreement will execute
all duplicates or replacement counterparts of this Agreement.

 

13.Severability

 

If any provision in this Agreement is held to be invalid or unenforceable, the
invalidity or unenforceability will not affect the validity or enforceability of
the rest of this Agreement.

 

14.Governing law

 

The governing law of this Agreement shall be the law of Singapore.

 

15.Dispute Resolution

 

Any dispute arising out of or in connection with this Agreement, including its
existence, validity or termination, shall be referred to and finally resolved by
arbitration administered by the Singapore International Arbitration Centre
(“SIAC") in accordance with it’s for the time being in force, which rules are
deemed to be incorporated by reference in this clause. The seat of the
arbitration shall be Singapore, and the tribunal shall consist of one (1)
arbitrator to be appointed by the Chairman of the SIAC, and the language of the
arbitration shall be English.

 



6 

 